UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7186


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID WRIGHT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-01163-HMH-1)


Submitted:    December 16, 2008             Decided:   January 7, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Wright, Appellant Pro Se.    Leesa Washington, Assistant
United   States Attorney,  Greenville,   South  Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David   Wright   appeals      the    district     court’s       order

determining that he is ineligible for a sentence modification

pursuant to 18 U.S.C. § 3582(c) (2006).              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.                  United States v.

Wright,    No.   6:05-cr-01163-HMH-1      (D.S.C.   July    11,    2008).      We

dispense    with    oral   argument    because      the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2